Exhibit 10.1

Execution Copy

 

 

 

ASSET PURCHASE AGREEMENT

by and between

PANACOS PHARMACEUTICALS, INC.

as Seller,

and

MYRIAD PHARMACEUTICALS, INC.

as Buyer

Dated as of January 20, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS ARTICLE II ASSET PURCHASE

Section 2.1

   Purchase and Sale of Assets; Assumption of Liabilities    7

Section 2.2

   Purchase Price; Payments to Third Parties; Related Matters    9

Section 2.3

   Closing    11

Section 2.4

   Further Assurances    12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

Section 3.1

   Organization, Qualification and Corporate Power    13

Section 3.2

   Authority    13

Section 3.3

   Consents and Approvals; Noncontravention    13

Section 3.4

   Assigned Contracts    14

Section 3.5

   Title to Acquired Assets; Completeness of Assigned Patents and Product
Records    15

Section 3.6

   Intellectual Property    15

Section 3.7

   Brokers’ Fees    16

Section 3.8

   Litigation    16

Section 3.9

   Compliance with Laws; Regulatory Matters    16

Section 3.10

   No Other Representations or Warranties    16 ARTICLE IV REPRESENTATIONS AND
WARRANTIES OF BUYER

Section 4.1

   Organization    16

Section 4.2

   Authority    17

Section 4.3

   Noncontravention    17

Section 4.4

   Brokers’ Fees    17

Section 4.5

   No Other Representations or Warranties    18

 

i



--------------------------------------------------------------------------------

ARTICLE V INDEMNIFICATION

Section 5.1

   Indemnification by Seller    18

Section 5.2

   Indemnification by Buyer    18

Section 5.3

   Claims for Indemnification    19

Section 5.4

   Survival    20

Section 5.5

   Limitations    21

Section 5.6

   Treatment of Indemnification Payments    22 ARTICLE VI ADDITIONAL COVENANTS

Section 6.1

   Access to Information; Record Retention; Cooperation    22

Section 6.2

   Post-Closing Matters    24

Section 6.3

   Accrual Payments    24 ARTICLE VII MISCELLANEOUS

Section 7.1

   Press Releases and Announcements    25

Section 7.2

   No Third Party Beneficiaries    25

Section 7.3

   Entire Agreement    25

Section 7.4

   Succession and Assignment    26

Section 7.5

   Notices    26

Section 7.6

   Amendments and Waivers    27

Section 7.7

   Severability    27

Section 7.8

   Expenses    28

Section 7.9

   Governing Law    28

Section 7.10

   Submission to Jurisdiction    28

Section 7.11

   Construction    28

Section 7.12

   WAIVER OF JURY TRIAL    29

Section 7.13

   Exhibits and Schedules    29

Section 7.14

   Counterparts and Facsimile Signature    29

Section 7.15

   Transfer and Sales Tax    29

Section 7.16

   Bulk Transfer Laws    30

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Patent License Agreement Exhibits B    IND Transfer Letter
Exhibits C    IND Assumption Letter Exhibit D    Form of Indenture, Bill of Sale
and Assignment Exhibit E    Assumption Agreement Exhibit F    Novated
UNC/Panacos License Agreement Exhibit G    UNC/Myriad License Agreement
Exhibit H    Patent Assignment

 

iii



--------------------------------------------------------------------------------

THIS ASSET PURCHASE AGREEMENT (as may be amended, modified, or supplemented from
time to time as provided herein, this “Agreement”) is made as of the 20th day of
January, 2009, by and between PANACOS PHARMACEUTICALS, INC., a Delaware
corporation (“Seller”), and MYRIAD PHARMACEUTICALS, INC., a Delaware corporation
(“Buyer”). Seller and Buyer are referred to collectively herein as the “Parties”
and each, individually as a “Party.”

W I T N E S S E T H:

WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to sell to
Buyer, all of Seller’s right, title and interest in and to the Acquired Assets
(as defined below), upon the terms and subject to the conditions set forth
herein; and

WHEREAS, Buyer has agreed to assume the Assumed Liabilities (as defined below),
upon the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, covenants, representations and
warranties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the terms defined below shall have the
respective indicated meanings:

“Accountant” has the meaning set forth in Section 2.2(b)(i).

“Accrued Amount” has the meaning set forth in Section 2.2(a).

“Acquired Assets” has the meaning set forth in Section 2.1(a).

“Acquired Assets MAE” means a material adverse effect on the Acquired Assets
taken as a whole; provided, however, that none of the following circumstances,
facts or effects (each an “Effect”), either alone or in combination, shall be
deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, an Acquired Assets MAE: (i) any
Effect resulting from Seller’s compliance with the terms of this Agreement;
(ii) any Effect that results from changes in general economic or market
conditions or any Effect that results from changes or facts or circumstances
affecting the pharmaceutical or biotechnology industries, or pharmaceutical
products for human immunodeficiency virus generally; (iii) any Effect resulting
from changes in applicable Law, GAAP or international accounting standards; or
(iv) acts of terrorism or war which do not disproportionately affect the Seller.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any Person which directly or
indirectly through stock ownership or otherwise either controls, or is
controlled by or under common control with, such Person.

“Agreed Amount” has the meaning set forth in Section 5.3(b).

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Ancillary Agreements” has the meaning set forth in Section 2.3(b).

“Assigned Contracts” means, collectively the Contracts set forth on Schedule
1.1(a); provided, however, that “Assigned Contracts” shall not be deemed to
include any Excluded Contracts.

“Assigned Patents” means the Bevirimat Acid Patents and the Bevirimat
Dimeglumine Salt and Polymorph Patents.

“Assumed Liabilities” has the meaning set forth in Section 2.1(c).

“Bevirimat” means 3-O-(3’,3’-dimethylsuccinyl) betulinic acid, and any salts,
solvates, polymorphs or liquid or solid formulations thereof.

“Bevirimat Acid Patents” means all of Seller’s interest in and to all patents
and patent applications set forth on Schedule 1.1(b).

“Bevirimat Consideration” has the meaning set forth in Section 2.2(a).

“Bevirimat Dimeglumine Salt and Polymorph Patents” means all patents and patent
applications set forth on Schedule 1.1(c).

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in Boston, Massachusetts are permitted or
required by Law, executive order or governmental decree to remain closed.

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

“Buyer Indemnitees” has the meaning set forth in Section 5.1.

“Claim Notice” has the meaning set forth in Section 5.3(b).

“Claimed Amount” has the meaning set forth in Section 5.3(b).

“Closing” has the meaning set forth in Section 2.3(a).

 

2



--------------------------------------------------------------------------------

“Closing Date” means the date on which the Closing occurs, which shall be the
date of this Agreement.

“Closing Product Materials” means all Bevirimat bulk drug substance and tableted
product in tablet form or powder form and all placebo tablets as described on
Schedule 1.1(d).

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain Mutual Confidential Disclosure
Agreement dated September 24, 2008 between Buyer and Seller, as amended to date
by amendments 1 through 4 thereto.

“Contracts” means any and all purchase orders, sales orders, leases, subleases,
licenses, indentures, contracts, agreements and other legally binding
arrangements, whether oral or written, in effect between Seller and one or more
Third Parties.

“CTA” has the meaning set forth in Section 2.1(e).

“Damages” has the meaning set forth in Section 5.1.

“Disclosure Schedule” has the meaning set forth in Article III.

“DMF” shall mean a drug master file submission to a governmental or regulatory
authority that may be used to provide detailed information, including
proprietary information, about facilities, processes or articles used in the
manufacturing, processing, packaging and storing of one or more human drugs.

“Excluded Assets” has the meaning set forth in Section 2.1(b).

“Excluded Contracts” means any oral or written Contract, other than the Assigned
Contracts.

“Excluded Records means (i) records related to human resources and any other
employee-related files and records; (ii) personnel files and records; and
(iii) records relating to the filing, prosecution, issuance, maintenance,
enforcement or defense of any intellectual property rights not included in the
Assigned Patents or Licensed Patents.

“Final Allocation” has the meaning set forth in Section 2.2(b)(i).

“FDA” means the United States Food and Drug Administration, or any successor
agency with substantially the same responsibility for regulating the
development, manufacture and sale of human pharmaceutical products.

 

3



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as used in the United
States of America, consistently applied.

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, or any state,
county, jurisdiction, municipality or other political subdivision of such
country.

“Governmental Consents” has the meaning set forth in Section 3.3(a).

“Governmental Filings” means registrations, filings and notices with or to
Governmental Authorities.

“IND” means the investigational new drug applications, including all amendments,
listed on Schedule 1.1(e).

“IND Assumption Letter” has the meaning set forth in Section 2.1(e).

“IND Transfer Letter” has the meaning set forth in Section 2.1(e).

“Indemnified Party” has the meaning set forth in Section 5.3(a)(i).

“Indemnifying Party” has the meaning set forth in Section 5.3(a)(i).

“Information” has the meaning set forth in Section 6.1(a).

“Invoiced Amount” has the meaning set forth in Section 2.2(a).

“Knowledge of Buyer” or “Buyer’s Knowledge” has the meaning set forth in Article
IV.

“Knowledge of Seller” or “Seller’s Knowledge” has the meaning set forth in
Article III.

“Law” means any federal, state, local or foreign law, statute or ordinance, or
any rule, regulation or regulatory requirement promulgated by any Governmental
Authority.

“Licensed Patents” means all patents and patent applications set forth on
Schedule 1.1(f) hereto.

“Lien” means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, security
agreement, right of first refusal, option, restriction, license, covenant, or
other encumbrance, other than liens on goods in transit incurred pursuant to
documentary letters of credit, in each case arising in the Ordinary Course of
Business of Seller and not material to the Acquired Assets.

 

4



--------------------------------------------------------------------------------

“Novated UNC/Panacos License Agreement” means the Amended and Restated License
Agreement dated as of the date of this Agreement, between UNC and Seller
substantially in the form of Exhibit F hereto, which supersedes in its entirety
the Original UNC/Panacos License Agreement, whereby UNC grants to Seller a
world-wide license to certain patents, patent applications and other technology
owned or controlled by UNC, upon the terms and subject to the conditions set
forth therein.

“Order” means any order, judgment, decree or ruling of any Governmental
Authority or arbitrator.

“Ordinary Course of Business of Seller” means an action that is generally
consistent in all material respects with the past practices of Seller and its
Affiliates with respect to the Product Development or other activities in
respect of the Acquired Assets in the twelve (12) months preceding the effective
date of this Agreement.

“Original UNC/Panacos License Agreement” means the License Agreement effective
as of February 28, 2003 between UNC and the Seller and any amendments thereto
entered into prior to the Closing, true and correct copies of which have
previously been made available to Buyer.

“Parties” has the meaning set forth in the first paragraph of this Agreement.

“Patent License Agreement” means the Patent License Agreement dated as of the
date of this Agreement, between Seller and Buyer, substantially in the form of
Exhibit A.

“Permitted Liens” means Liens arising from any actions of Buyer.

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a federal, state, local or foreign government or regulatory entity or political
subdivision or an agency or instrumentality thereof.

“Preliminary Allocation” has the meaning set forth in Section 2.2(b)(i).

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation brought or conducted by or before any Governmental Authority or
any arbitrator or arbitration panel.

“Product Development” means the development (preclinical and clinical) and
manufacture in connection therewith through the Closing Date, by or on behalf of
Seller, of Bevirimat.

 

5



--------------------------------------------------------------------------------

“Product Operations” means the development (preclinical and clinical),
manufacture, marketing, distribution, sale, or any other exploitation of or
activity with respect to, Bevirimat.

“Product Records” means, collectively, regulatory and other reports (including
pharmacovigilance reports), information on adverse events, written contact
regulatory reports and formal minutes with any Governmental Authority, and any
other documents (including, without limitation, clinical and preclinical study
data), notes and lab notebooks and scientific papers for publishing, whether
submitted or in process as of the date hereof, in each case to the extent
relating to Product Development that are owned or controlled by or otherwise in
the possession of Seller as of the Closing Date. For the avoidance of doubt,
(i) notes and lab notebooks and scientific papers may be redacted with respect
to data, entries or other information contained therein not related to Product
Development, (ii) with respect to all Product Records other than those set forth
in (i) above, Product Records does not include any of the foregoing to the
extent included in or primarily related to any Excluded Assets or Retained
Liabilities and (iii) Product Records does not include the Excluded Records.

“Purchase Price” has the meaning set forth in Section 2.2(a).

“Receipts” has the meaning set forth in Section 2.3(b)(ix).

“Regulatory Authority” or “Regulatory Authorities” shall mean the FDA, EMeA or
any other national regulatory agency which has jurisdiction over the
development, manufacturing or sale of human pharmaceutical products, including
but not limited to agencies in Australia, New Zealand, Poland, and Belgium.

“Retained Liabilities” has the meaning set forth in Section 2.1(d).

“Samples” has the meaning set forth in Section 2.1(a)(iv).

“Seller” has the meaning set forth in the first paragraph of this Agreement.

“Seller Indemnitees” has the meaning set forth in Section 5.2.

“Taxes” (and with correlative meanings, “Tax” and “Taxable”) means all taxes of
any kind imposed by a Governmental Authority, including but not limited to those
on, or measured by or referred to as income, gross receipts, financial
operation, sales, use, ad valorem, value added, alternative or add-on minimum,
franchise, profits, license, withholding, payroll, employment, excise or
severance and any interest, fines, penalties, assessments or additions to tax
imposed with respect to such items or any contest or dispute thereof.

 

6



--------------------------------------------------------------------------------

“Tax Returns” means all reports, returns, schedules and any other documents
required to be filed with a Governmental Authority with respect to Taxes,
including any attachments, schedule and amendment thereof.

“Third Party” means any entity other than Seller or Buyer and their respective
Affiliates.

“Third Party Claim” has the meaning set forth in Section 5.3(a).

“Third Party Consents” has the meaning set forth in Section 3.3(b).

“UNC” means the University of North Carolina at Chapel Hill.

“UNC/Myriad License Agreement” means the License Agreement dated as of the date
of this Agreement, between UNC and Buyer substantially in the form of Exhibit G
hereto, whereby UNC grants to Buyer a world-wide license to certain patents,
patent applications and other technology owned or controlled by UNC, upon the
terms and subject to the conditions set forth therein.

ARTICLE II

ASSET PURCHASE

Section 2.1 Purchase and Sale of Assets; Assumption of Liabilities.

(a) Transfer of Assets. Upon and subject to the terms and conditions set forth
in this Agreement, at the Closing, Seller shall sell, convey, assign, transfer
and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of
Seller’s right, title and interest in and to the following assets, properties
and rights of Seller (the “Acquired Assets”):

(i) all Closing Product Materials;

(ii) all of Seller’s rights under the Assigned Contracts, with respect to the
period following Closing (for the avoidance of doubt, including any rights of
Seller to receive, as a refund, credit or otherwise, $756,552.69 of prepayments
or advances previously made by Seller under the Assigned Contracts);

(iii) the Assigned Patents;

(iv) the IND and all regulatory filings and correspondence, information, data,
results and materials (including those materials (the “Samples”) set forth on
Schedule 2.1(a)) with respect to Bevirimat, including any DMFs with respect to
Bevirimat or, if such DMFs are not owned or controlled by Seller, information
and rights related to such DMFs in Seller’s possession or control at the
Closing; and

 

7



--------------------------------------------------------------------------------

(v) all Product Records, to the extent not covered by any of the foregoing.

Notwithstanding anything contained herein, Seller may retain archival copies of
any materials listed in this Section 2.1(a), solely for legal, regulatory, Tax
or accounting purposes.

For the avoidance of doubt, nothing under this Section 2.1(a) or under
Section 2.4 shall require Seller to effect the recordation of any assignments of
any trademark rights.

(b) Excluded Assets. Notwithstanding anything to the contrary in this Agreement
and for the avoidance of doubt, Seller is not selling, conveying, assigning,
transferring or delivering to Buyer any Excluded Assets. The term “Excluded
Assets” shall mean:

(i) any right, title or interest in any issued United States or foreign patents
or other intellectual property and pending United States and foreign patents or
other intellectual property applications, except to the extent (A) included in
the Assigned Patents or (B) granted pursuant to the Patent License Agreement;

(ii) all maturation inhibitors other than Bevirimat, all fusion inhibitors and
all intellectual property related to such maturation inhibitors or fusion
inhibitors;

(iii) any rights, claims and credits, including all guaranties, warranties,
indemnities and similar rights in favor of Seller or any of its Affiliates or
any of their respective employees to the extent relating to (A) any other
Excluded Asset, (B) any Retained Liability or (C) any matter to the extent
Seller indemnifies any Buyer Indemnitees pursuant to Article V;

(iv) any Excluded Records; and

(v) any assets or rights other than those specifically identified in
Section 2.1(a) to the extent not set forth in this Section 2.1(b).

(c) Assumed Liabilities. Buyer shall, and hereby does, assume and agree to pay,
perform and discharge when due the following liabilities and obligations
(whether known or unknown, whether absolute or contingent, whether liquidated or
unliquidated) that become due subsequent to the Closing Date (the “Assumed
Liabilities”):

(i) all liabilities and obligations of Seller arising under the Assigned
Contracts (for the avoidance of doubt, including without limitation those
liabilities and obligations which Buyer is required to pay pursuant to
Section 6.3); and

 

8



--------------------------------------------------------------------------------

(ii) all other liabilities and obligations not specifically referred to in
subsection (i) above arising out of or related to Buyer’s post-Closing
ownership, use, maintenance, operation or other exploitation of, or activity
with respect to, the Acquired Assets.

However, notwithstanding anything to the contrary herein, Buyer does not assume,
and does not agree to pay, perform and discharge, any liability or
responsibility for any amounts paid under the Assigned Contracts which are
returned to Seller or the estate of Seller under Laws of bankruptcy, insolvency,
receivership or other similar Laws. Rather, Seller retains responsibility for
any such payments and the obligations underlying any such payments.

(d) Retained Liabilities. Buyer shall not be obligated hereunder to be
responsible for, assume or agree to pay, perform or discharge, and Seller shall
remain responsible and liable for, any and all liabilities and obligations of
Seller (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), other than the
Assumed Liabilities (the “Retained Liabilities”).

(e) IND; CTA. On the Closing Date, Seller shall assign or transfer to Buyer, and
Buyer will assume, the IND. Without limiting the generality of the foregoing,
attached as Exhibits B is a copy of the letter to be duly executed by and
submitted by or on behalf of Seller to the FDA on the Closing Date authorizing
the transfer of ownership of the IND from Seller to Buyer (the “IND Transfer
Letter”) pursuant to 21 C.F.R. § 314.72. As soon as practicable after the
Closing and the receipt by Buyer of a copy of the IND Transfer Letter and
evidence of the FDA’s receipt of each such letter, Buyer shall execute and
submit to the FDA the letter, substantially in the form of the letter attached
as Exhibits C, acknowledging Buyer’s commitment to assume ownership of the IND
(the “IND Assumption Letter”). On the Closing Date, Seller shall assign or
transfer to Buyer, and Buyer will assume, any open clinical trial application or
equivalent, if any (“CTA”).

Section 2.2 Purchase Price; Payments to Third Parties; Related Matters.

(a) Purchase Price. The purchase price shall be U.S. $7,000,000 (the “Purchase
Price”). At the Closing, Buyer shall pay by wire transfer of immediately
available funds to the accounts previously designated by Seller (i) on behalf of
Seller, to the Third Parties listed on Schedule 2.2(a), the respective amounts
set forth on such Schedule under the column “Invoices” opposite the names

 

9



--------------------------------------------------------------------------------

of such Third Parties and (ii) immediately following receipt of the Receipts and
the letters referred to in clause (x) of Section 2.3(b), to Seller, the Purchase
Price less the sum of (A) the amounts paid pursuant to clause (i) of this
Section 2.2(a) and (B) $752,637.03, representing (1) the sum of the amounts set
forth on Schedule 2.2(a) under the column “Accruals” less (2) $756,552.69 of
outstanding prepayments or advances previously made by Panacos to such Third
Parties under Assigned Contracts.

(b) Allocation.

(i) Buyer shall propose to Seller an allocation of the Purchase Price plus the
Assumed Liabilities and any other amounts as required by applicable Tax Law
among the Acquired Assets in accordance with the methodology required by
Section 1060 of the Code within forty-five (45) Business Days after the Closing
Date (the “Preliminary Allocation”). Within ten (10) Business Days following the
receipt of the Preliminary Allocation, Seller may provide Buyer with a written
notice objecting to the Preliminary Allocation. If Seller does not so object,
the Preliminary Allocation shall become binding on the Parties for purposes of
this Agreement (the “Final Allocation”). If Seller objects to the Preliminary
Allocation, Buyer and Seller shall negotiate in good faith to resolve any
differences with respect thereto within five (5) Business Days of Buyer’s
receipt of such objection, and the Preliminary Allocation as so modified shall
be deemed to be the Final Allocation. If Buyer and Seller cannot resolve such
differences within the allotted time, Buyer and Seller shall jointly engage an
internationally recognized accounting firm (the “Accountant”), which shall
resolve any such differences within thirty (30) Business Days (the allocation as
determined by the Accountant shall be deemed to be the Final Allocation), and
whose fees and expenses shall be borne one-half by each of Buyer and Seller.

(ii) Buyer and Seller shall (x) be bound by the Final Allocation for all Taxes
purposes, (y) timely file IRS Form 8594 and all other Tax Returns required to be
filed in connection with the Final Allocation pursuant to Section 1060 of the
Code or any comparable provisions of U.S. local or state, or foreign law, in
accordance with the Final Allocation, and (z) take no position inconsistent with
the Final Allocation in any such form or Tax Return, any audit or examination
by, or any proceeding before, any Governmental Authority or otherwise, unless
otherwise required by the final determination of a Governmental Authority.

(iii) In the event that the Final Allocation is disputed by any Governmental
Authority, the Party receiving notice of such dispute shall (X) promptly notify
and consult with the other Party, (Y) keep such other Party apprised of material
developments concerning resolution of such dispute and (z) allow such other
Party to participate in such examination, investigation, audit or other
proceeding at its sole cost and expense.

 

10



--------------------------------------------------------------------------------

Section 2.3 Closing.

(a) Time and Location. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place, and is taking place, at the offices
of Skadden, Arps, Slate, Meagher & Flom LLP in Boston, Massachusetts (or at such
other place as the parties may designate in writing), concurrently with the
execution of this Agreement.

(b) Actions at the Closing. At the Closing:

(i) Seller shall execute and deliver to Buyer an Indenture, Bill of Sale and
Assignment substantially in the form of Exhibit D;

(ii) Seller and Buyer shall execute and deliver to each other counterparts of an
Assumption Agreement substantially in the form of Exhibit E.

(iii) Seller shall execute and deliver the Patent Assignment substantially in
the form of Exhibit H, suitable for recordation in the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable, or any
other applicable Governmental Authority, to evidence the assignment of the
patents and patent applications assigned to Buyer hereunder;

(iv) Seller shall deliver to Buyer a copy of the executed IND Transfer Letter;

(v) Seller and Buyer shall execute and deliver to each other counterparts of the
Patent License Agreement;

(vi) Seller shall deliver to Buyer a fully executed copy of the Novated
UNC/Panacos License Agreement;

(vii) Buyer shall deliver to Seller a fully executed copy of the UNC/Myriad
License Agreement;

(viii) [Reserved];

(ix) Seller shall deliver to Buyer written confirmation reasonably acceptable to
Buyer that each Third Party listed on Schedule 2.3(b)(ix) has received payment
from Seller on the Closing Date for invoices equaling the amount set forth on
Schedule 2.3(b)(ix) opposite the name of such Third Party (collectively, the
“Receipts”) and

 

11



--------------------------------------------------------------------------------

(x) Seller shall deliver to Buyer fully executed letters in the forms set forth
on Schedule 2.3(b)(x) from the Third Parties set forth therein.

The agreements and instruments referred to in clauses (i), (ii) and (iii) above
are referred to herein as the “Ancillary Agreements.”

Section 2.4 Further Assurances.

At any time and from time to time after the Closing Date, as and when requested
by any Party, the other Party shall promptly execute and deliver, or cause to be
executed and delivered, all such documents, instruments and certificates and
shall take, or cause to be taken, all such further or other actions as are
reasonably necessary to evidence and effectuate the transactions contemplated by
this Agreement, including, with respect to Seller, executing and delivering any
and all further materials, items, documents and instruments of conveyance,
transfer or assignment as may be reasonably requested by Buyer to effect, record
or verify the transfer to and vesting in Buyer of all of Seller’s right, title
and interest in and to the Acquired Assets.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

For purposes of this Agreement, the phrase “to the Knowledge of Seller”, “to
Seller’s Knowledge” or any phrase of similar import shall mean and be limited to
the actual knowledge of the President and Chief Executive Officer of Seller, the
Executive Vice President, Chief Financial Officer & Chief Business Officer of
Seller, the Chief Operating Officer of Seller and the Chief Medical Officer of
Seller. Seller represents and warrants to Buyer as of the date hereof as set
forth in this Article III, subject to such exceptions and disclosures as are set
forth in the disclosure schedule supplied by Seller to Buyer and dated as of the
date hereof (the “Disclosure Schedule”). Each section or schedule of the
Disclosure Schedule shall qualify only the corresponding numbered sections or
subsections hereof to which such Disclosure Schedule section or schedule relates
and shall not qualify any other provision of this Agreement, except to the
extent there is a specific cross-reference or it is readily apparent from the
face of such disclosure that such disclosure is applicable to such other
provision, including as an exception to the representations and warranties in
such other provision. References herein to a numbered Schedule refer to such
numbered schedule in the Disclosure Schedule.

 

12



--------------------------------------------------------------------------------

Section 3.1 Organization, Qualification and Corporate Power.

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to conduct
business under the laws of each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities, in
each case as they relate to Seller’s Product Development as of the date hereof,
makes such qualification necessary, except for any such failure to be qualified
that would not have an Acquired Assets MAE. Seller has all requisite corporate
power and authority to carry on the Product Development to the extent conducted
by Seller as of the date hereof and to own the Acquired Assets.

Section 3.2 Authority.

Seller has all requisite corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated and perform its obligations hereunder and thereunder. The
execution, delivery and performance by Seller of this Agreement and the
Ancillary Agreements and the consummation by Seller of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of Seller and no other further
authorization or consent of Seller’s board of directors or stockholders is
required. This Agreement has been, and such Ancillary Agreements will be, duly
executed and delivered by Seller and, assuming this Agreement and each such
Ancillary Agreement constitute the legal, valid and binding obligation of Buyer,
this Agreement constitutes, and each such Ancillary Agreement will constitute, a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its respective terms.

Section 3.3 Consents and Approvals; Noncontravention.

(a) Seller has obtained or made all consents, waivers, approvals, Orders,
permits or authorizations of, or registrations, declarations, payments or
filings with, any Governmental Authority (the “Governmental Consents”) that, as
of the date hereof, are required by, or with respect to, Seller in connection
with (i) Product Development to the extent conducted by Seller as of the date
hereof, or (ii) the execution and delivery of this Agreement and the Ancillary
Agreements by Seller, the consummation by Seller of the transactions
contemplated hereby and thereby or the performance of Seller’s obligations
hereunder and thereunder, except, in the case of (i) or (ii), for such
Governmental Consents, if any, the failure of which to have been obtained or
made would not have an Acquired Assets MAE.

(b) Schedule 3.3(b) sets forth a complete and accurate list of all consents,
waivers, approvals, or authorizations of, or notices to, any Third Party (other
than a Governmental Authority) (the “Third Party Consents”) with respect to any
Assigned Contract that are required to be obtained by Seller in connection with
the execution and delivery of this Agreement and the Ancillary Agreements, the
consummation by Seller of the transactions contemplated hereby and thereby or
the performance of Seller’s obligations hereunder and thereunder.

 

13



--------------------------------------------------------------------------------

(c) Except as expressly contemplated by this Agreement, neither the execution
and delivery by Seller of this Agreement or the Ancillary Agreements to which
Seller will be a party, nor the consummation by Seller of the transactions
contemplated hereby or thereby, will:

(i) conflict with or violate any provision of Seller’s Restated Certificate of
Incorporation, as amended, or Seller’s Amended and Restated By-Laws;

(ii) violate or breach, or constitute (with or without due notice or lapse of
time or both) a default (or gives rise to any right of termination, cancellation
or acceleration) under, any of the terms, conditions or provisions of any
material contract or agreement or any note, bond, mortgage, indenture, license,
lease, pledge agreement or other material instrument or obligation to which
Seller is a party or by which Seller or any of its respective properties or
assets may be bound, except for any of the foregoing as would not have an
Acquired Assets MAE;

(iii) result in the creation of any Lien (other than Permitted Liens) upon any
of the Acquired Assets, except for such Liens as would not have an Acquired
Assets MAE; or

(iv) conflict with, or violate any Order, writ or injunction specifically naming
Seller or, to Seller’s Knowledge, applicable to any of the Acquired Assets.

Section 3.4 Assigned Contracts.

(a) True and complete copies of each of the Assigned Contracts (including all
amendments, supplements, modifications and waivers thereof) have been made
available by Seller to Buyer either through Seller’s electronic data room or by
electronic mail.

(b) Each Assigned Contract is currently valid and in full force and effect, and
is enforceable by Seller in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally and to general principles of
equity.

(c) Seller has not waived any of its material rights under the Assigned
Contracts.

 

14



--------------------------------------------------------------------------------

(d) Seller is not in default under any Assigned Contract except such defaults as
would not have an Acquired Assets MAE.

(e) The amounts set forth on Schedule 2.2(a) listed opposite the names of Third
Parties represent the only amounts which are due and payable or which will
become due and payable to such Third Parties for work performed by or on behalf
of such Third Parties under Assigned Contracts through the Closing.

Section 3.5 Title to Acquired Assets; Completeness of Assigned Patents and
Product Records.

(a) Seller has good and valid title and the right to sell and transfer to Buyer
in accordance with this Agreement good title to all of the Acquired Assets, free
and clear of all Liens except for Permitted Liens. The delivery to Buyer of the
instruments of transfer of ownership contemplated by this Agreement will vest
good title to the Acquired Assets in Buyer, free and clear of all Liens except
for Permitted Liens. Upon Closing, subject to Section 6.2, Buyer will have the
right to possess, to the extent tangible, and to use, all Acquired Assets.

(b) Other than the Assigned Patents and the patents and patent applications that
are the subject to the Patent License Agreement and set forth on Exhibit B
thereof, Seller does not own, control or have license rights to any patent or
patent application that is practiced within the Product Development as the
Product Development has been conducted by or on behalf of Seller prior to, and
is being conducted by or on behalf of Seller as of, the date hereof.

(c) The Product Records include all regulatory and other reports (including
pharmacovigilance reports), information on adverse events, written contact
regulatory reports and formal minutes with any Governmental Authority, documents
(including, without limitation, clinical and preclinical study data, notes and
lab notebooks and scientific papers for publishing, whether submitted or in
process as of the date hereof), in each case to the extent relating to Product
Development as the Product Development has been conducted by or on behalf of
Seller prior to, and is being conducted by or on behalf of Seller as of, the
date hereof.

Section 3.6 Intellectual Property.

Subject to the restrictions set forth on Schedule 3.6, Seller has all right,
title and interest in and to the Assigned Patents and the Licensed Patents. To
Seller’s Knowledge, the Product Development has not infringed on or
misappropriated any patent, trademark, service mark, trade name, copyright or
trade secret of any Third Party, and, Seller has not received any written notice
or claim from any Third Party alleging that the Product Development infringes on
any such rights of any Third Party. To Seller’s Knowledge, no Third Party is
infringing on or is misappropriating the Assigned Patents or the Licensed
Patents.

 

15



--------------------------------------------------------------------------------

Section 3.7 Brokers’ Fees.

Seller does not have any liability or obligation to pay any fees or commissions
to any broker, finder, investment banker or agent with respect to the
transactions contemplated by this Agreement.

Section 3.8 Litigation.

There is no Proceeding pending of which Seller has received notice or, to the
Knowledge of Seller, threatened against or affecting Seller with respect to any
of the Acquired Assets. Neither Seller nor any of the Acquired Assets is subject
to any Order or, to the Knowledge of Seller, any proposed Order, that would have
an Acquired Assets MAE.

Section 3.9 Compliance with Laws; Regulatory Matters.

(a) To the Knowledge of Seller, the Product Development has been conducted by or
on behalf of Seller in compliance in all material respects with all applicable
Laws, rules and regulations, and none of Seller or, to the Knowledge of Seller,
any of subcontractors have received any notice in writing, or otherwise has
Knowledge of any facts, which have, or reasonably should have, led Seller to
believe that the IND is not currently in good standing with the FDA;

(b) Seller has made available to Buyer all: (i) written preclinical and clinical
study results and protocols for Bevirimat, (ii) written communications to and
from the FDA or any other Regulatory Authority with respect to Bevirimat,
including but not limited to clinical trial applications, IND submissions and
FDA minutes of meetings and telephone conferences, if any, (iii) written
requests by the FDA or any other Regulatory Authority for data and studies with
respect to Bevirimat, and (iv) written reports of adverse drug experiences and
other IND or clinical trial safety reports with respect to Bevirimat.

Section 3.10 No Other Representations or Warranties.

Except for the representations and warranties of Seller expressly set forth in
this Agreement or in the Ancillary Agreements, neither Seller nor any other
Person makes any other express or implied representation or warranty on behalf
of Seller or otherwise.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

For purposes of this Agreement, the phrase, “to the Knowledge of Buyer”, “to
Buyer’s Knowledge” or any phrase of similar import shall mean and be limited to
the actual knowledge of the President of Myriad Pharmaceuticals, Inc. Buyer
represents and warrants to Seller as of the date hereof:

Section 4.1 Organization.

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Buyer has all requisite corporate power
and authority to carry on the business in which it is now engaged and to own and
use the properties now owned and used by it.

 

16



--------------------------------------------------------------------------------

Section 4.2 Authority.

Buyer has all requisite corporate power and authority to execute and deliver
this Agreement and the Ancillary Agreements and to consummate the transactions
contemplated by and perform its obligations hereunder. The execution, delivery
and performance by Buyer of this Agreement and the Ancillary Agreements and the
consummation by Buyer of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary board action, if any, on the part of Buyer
and no other further authorization or consent the board of directors of Buyer
will be necessary. This Agreement has been, and such Ancillary Agreements will
be, duly executed and delivered by Buyer and, assuming this Agreement and each
such Ancillary Agreement constitute the legal, valid and binding obligation of
Seller, this Agreement constitutes, and each such Ancillary Agreement will
constitute, a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its respective terms.

Section 4.3 Noncontravention.

Neither the execution and delivery by Buyer of this Agreement or the Ancillary
Agreements to which Buyer will be a party, nor the consummation by Buyer of the
transactions contemplated hereby or thereby, will:

(a) conflict with or violate any provision of the articles of incorporation or
bylaws of Buyer;

(b) except with respect to Governmental Filings to be made with respect to the
IND, require on the part of Buyer any filing with, or permit, authorization,
consent or approval of any Governmental Authority;

(c) violate any Order, writ or injunction specifically naming, or to Buyer’s
Knowledge applicable to, Buyer or any of its properties or assets; or

(d) violate any statute, rule or regulation applicable to Buyer or any of its
properties or assets.

Section 4.4 Brokers’ Fees.

Buyer does not have any liability or obligation to pay any fees or commissions
to, any broker, finder, investment banker or agent with respect to the
transaction contemplated by this Agreement.

 

17



--------------------------------------------------------------------------------

Section 4.5 No Other Representations or Warranties.

Except for the representations and warranties of Buyer expressly set forth in
this Agreement or in the Ancillary Agreements, neither Buyer nor any other
Person makes any other express or implied representation or warranty on behalf
of Buyer or otherwise.

ARTICLE V

INDEMNIFICATION

Section 5.1 Indemnification by Seller.

Subject to the terms and conditions of this Article V, from and after the
Closing, Seller shall indemnify Buyer and its officers, directors, employees,
agents, representatives and its Affiliates (the “Buyer Indemnitees”) in respect
of, and hold the Buyer Indemnitees harmless from and against, any and all
liabilities, obligations, judgments, interest, losses, assessments, damages,
fines, fees, penalties, costs and expenses (including reasonable attorneys’ fees
and expenses of investigating and defending claims, lawsuits, complaints,
actions or other pending or threatened litigation) (collectively, “Damages”)
incurred or suffered by any of the Buyer Indemnitees arising out of or resulting
from or (in the case of clause (c)) constituting:

(a) any breach of any representation or warranty of Seller contained in this
Agreement or any Ancillary Agreement;

(b) any failure by Seller to perform or observe any covenant or agreement
contained in this Agreement or any Ancillary Agreement; or

(c) any Retained Liability.

Section 5.2 Indemnification by Buyer.

Subject to the terms and conditions of this Article V, from and after the
Closing, Buyer shall indemnify Seller and its officers, directors, employees,
agents, representatives and its Affiliates (the “Seller Indemnitees”) in respect
of, and hold the Seller Indemnitees harmless from and against, any and all
Damages incurred or suffered by any of the Seller Indemnitees arising out of or
resulting from or (in the case of clause (c)) constituting:

(a) any breach of any representation or warranty of Buyer contained in this
Agreement or any Ancillary Agreement;

(b) any failure by Buyer to perform or observe any covenant or agreement
contained in this Agreement or any Ancillary Agreement; or

(c) any Assumed Liability.

 

18



--------------------------------------------------------------------------------

Section 5.3 Claims for Indemnification.

(a) Third Party Claims. All claims for indemnification made under this Agreement
arising out of or resulting from any claim, demand, action, suit, or Proceeding
made or brought by a Third Party (a “Third Party Claim”) against an Indemnified
Party shall be made in accordance with the following procedures.

(i) The Buyer Indemnitee(s) or Seller Indemnitee(s), as applicable (an
“Indemnified Party”), shall give prompt written notification to the Person from
whom indemnification is sought under this Article V (the “Indemnifying Party”)
of the commencement of any Third Party Claim for which indemnification may be
sought or, if earlier, upon the receipt of any such claim or demand by a Third
Party; provided, however, that the failure so to notify the Indemnifying Party
promptly or at all shall not relieve the Indemnifying Party of any liability or
obligation it may have to the Indemnified Party hereunder except to the extent
of actual prejudice caused by such failure. Such notification shall include a
description in reasonable detail (to the extent known by the Indemnified Party)
of the facts constituting the basis for such Third Party Claim and the amount of
the Damages claimed. Within twenty-five (25) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of such Third Party Claim with
counsel reasonably satisfactory to the Indemnified Party.

(ii) The Party not controlling such defense may participate therein at its own
expense; provided, however, that if the Indemnifying Party assumes control of
such defense and the Indemnified Party reasonably concludes, based on advice
from counsel, that the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Third Party Claim, the reasonable
fees and expenses of counsel to the Indemnified Party solely in connection
therewith shall be considered “Damages” for the purposes of this Agreement;
provided, further, however, that in no event shall the Indemnifying Party be
responsible for the fees and expenses of more than one counsel for all
Indemnified Parties. The Party controlling such defense shall keep the other
Party advised of the status of such Third Party Claim and the defense thereof
and shall consider recommendations made by the other Party with respect thereto.

(iii) The Indemnified Party shall not agree to any settlement of any Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld, conditioned or delayed. The Indemnifying
Party shall not agree to any settlement of any Third Party Claim that does not
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto or that admits to any liability on the part of,
or imposes any liability,

 

19



--------------------------------------------------------------------------------

injunction or obligation on, the Indemnified Party without the prior written
consent of the Indemnified Party (other than the payment of money as to which
the Indemnifying Party has acknowledged in writing its indemnification
obligation hereunder and has provided the Indemnified Party with evidence
reasonably satisfactory to the Indemnified Party of its ability to pay) which
consent shall not be unreasonably withheld or delayed.

(b) Procedure for Other Claims. An Indemnified Party wishing to assert a claim
for indemnification under this Article V which is not subject to Section 5.3(a)
shall deliver to the Indemnifying Party a written notice (a “Claim Notice”)
which contains (i) a description and the amount (the “Claimed Amount”) of any
Damages incurred by the Indemnified Party, (ii) a statement that the Indemnified
Party is entitled to indemnification under this Article V and a reasonable
explanation of the basis therefor, and (iii) a demand for payment in the amount
of such Damages. Within thirty (30) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a written response in
which the Indemnifying Party shall: (A) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount (in which case such response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Claimed Amount, by check or by wire transfer), (B) agree that the
Indemnified Party is entitled to receive part, but not all, of the Claimed
Amount (the “Agreed Amount”) (in which case such response shall be accompanied
by a payment by the Indemnifying Party to the Indemnified Party of the Agreed
Amount, by check or by wire transfer), or (C) contest that the Indemnified Party
is entitled to receive any of the Claimed Amount. If the Indemnifying Party in
such response contests the payment of all or part of the Claimed Amount, the
Indemnifying Party and the Indemnified Party shall use good faith efforts to
resolve such dispute.

Section 5.4 Survival.

(a) Except for the representations and warranties set forth in Section 3.1,
Section 3.2, clause (i) of Section 3.3(c) and Section 3.5(a), which shall
survive indefinitely, the representations and warranties of Seller and Buyer set
forth in this Agreement or any Ancillary Agreement shall survive the Closing and
the consummation of the transactions contemplated hereby and continue until the
date that is eighteen (18) months after the Closing Date, at which time they
shall (except as set forth in Section 5.4 (b)) expire. All covenants, agreements
and undertakings of the Parties contemplating performance after the Closing Date
shall survive the Closing Date in accordance with their terms, subject to the
expiration of the applicable statute of limitations for any claim relating
thereto.

(b) No claim for indemnification may be made based on a representation or
warranty after the expiration thereof as provided in Section 5.4(a); provided,
however, that if an indemnification claim under Section 5.1(a) or Section 5.2(a)
is properly asserted in writing pursuant to Section 5.3 prior to the expiration
as provided in Section 5.4(a) of the representation or warranty that is the
basis for such claim, then such representation or warranty shall survive until,
but only for the purpose of, the resolution of such claim.

 

20



--------------------------------------------------------------------------------

Section 5.5 Limitations.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
following limitations shall apply to indemnification claims under this
Agreement:

(i) no individual claim (or series of related claims) for indemnification under
Section 5.1(a) or Section 5.2(a) shall be valid and assertable unless it is (or
they are) for an amount in excess of $25,000;

(ii) Seller, on the one hand, or Buyer, on the other hand, shall be liable with
respect to claims under Section 5.1(a) or Section 5.2(a), respectively, only if
the aggregate Damages related to such claims, when considered together, exceeds
$100,000 in which case Seller or Buyer, as applicable, shall be liable for all
such Damages, and not only those Damages in excess of such amount; and

(iii) the aggregate liability of Seller, on the one hand, or Buyer, on the other
hand, for all Damages under Section 5.1(a) or 5.2(a), respectively, shall not
exceed $1,750,000; except that the aggregate liability of Seller for Damages
arising out of or resulting from any breach of any representation or warranty of
Seller set forth in Section 3.1, Section 3.2, clause (i) of Section 3.3(c) or
Section 3.5(a) shall not exceed the Purchase Price.

(b) In no event shall any Indemnifying Party be responsible or liable for any
Damages or other amounts under this Article V that are consequential, in the
nature of lost profits, diminution in the value of property, special or punitive
or otherwise not actual damages. Each Party shall (and shall cause its
Affiliates to) use reasonable commercial efforts to pursue all legal rights and
remedies available in order to minimize the Damages for which indemnification is
provided to it under this Article V.

(c) The amount of Damages recoverable by an Indemnified Party under this Article
V with respect to an indemnity claim shall be reduced by the amount of any
payment received by such Indemnified Party (or an Affiliate thereof), with
respect to the Damages to which such indemnity claim relates, from an insurance
carrier. The Parties shall cooperate with each other in pursuing insurance
claims with respect to any Damages or any indemnification obligations with
respect to Damages. If an Indemnified Party (or an Affiliate) receives any
insurance payment in connection with any claim for Damages for which it has
already received an indemnification payment from the Indemnifying Party, it
shall pay to the Indemnifying Party, within thirty (30) days of receiving such
insurance payment, an amount equal to the excess of (A) the amount previously
received by the Indemnified Party under this

 

21



--------------------------------------------------------------------------------

Article V with respect to such claim plus the amount of the insurance payments
received, over (B) the amount of Damages with respect to such claim which the
Indemnified Party was or has become entitled to receive under this Article V.

(d) Except for claims for equitable relief (including specific performance) made
with respect to breaches of any covenant or agreement contained in this
Agreement or the Ancillary Agreements, the rights of the Indemnified Parties
under this Article V shall be the sole and exclusive remedies of the Indemnified
Parties and their respective Affiliates with respect to claims covered by
Section 5.1 or Section 5.2 or otherwise arising out of, resulting from or
relating to this Agreement (including any exhibits or schedules hereto), any
Ancillary Agreement (including any exhibits or schedules thereto) or any
certificates or other instruments delivered in connection with this Agreement or
any Ancillary Agreement, or any of the transactions contemplated hereby or
thereby.

Section 5.6 Treatment of Indemnification Payments.

Unless otherwise required by applicable Law, all indemnification payments made
under this Agreement shall be treated by the Parties as an adjustment to the
Purchase Price. For the avoidance of doubt, proper adjustments shall be made to
the Final Allocation with respect to any indemnification payments pursuant to
this Article V.

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Access to Information; Record Retention; Cooperation.

(a) Access to Information. Subject to compliance with contractual obligations
and applicable Laws, during the three (3)-year period following the Closing,
after not less than five (5) days’ prior written notice, each Party shall afford
to the other Party and to such Party’s authorized accountants, counsel, bank
auditors and other designated representatives during normal business hours in a
manner so as to not unreasonably interfere with the conduct of business
reasonable access (i) and duplicating rights to all non-privileged records,
books, contracts, instruments, documents, correspondence, computer data and
other data and information (collectively, “Information”) within the possession
or control of such Party to the extent such access may reasonably be required by
the Party seeking access solely in connection with matters relating to or
affected by the Product Development or Bevirimat, as to Seller, for periods
prior to the Closing Date, and as to Buyer, for periods on and after the Closing
Date and (ii) to the personnel of such Party. Requests may be made under this
Section 6.1(a) for financial reporting and accounting matters, preparing
financial statements, preparing and filing of any Tax Returns, prosecuting any
claims for refund, defending any Tax claims or assessment, preparing securities
law or securities exchange filings, prosecuting, defending or settling any
litigation (except for litigation against the other Party) or insurance claim
and performing obligations under this Agreement and the Ancillary Agreements.

 

22



--------------------------------------------------------------------------------

(b) Access for Regulatory Purposes. If at any time after the Closing, (i) any
Regulatory Authority, requires access to certain Information relating to Product
Development for legal or regulatory purposes of the Party that does not own such
items, or (ii) either Party requires access to Information relating to the
Product Development for legal or regulatory purposes of the Party that does not
own such items, including without limitation for making patent-related
submissions, then, in either of (i) or (ii), Seller or Buyer (as applicable),
shall cooperate with such Regulatory Authority or the other Party and make such
portions available to the Regulatory Authority and/or the other Party solely for
such purpose on a temporary basis at a reasonable time and at Seller’s or
Buyer’s facilities, as applicable.

(c) Attorney-Client Privilege. The Parties shall cooperate and work together in
an effort to ensure that the attorney-client privilege is preserved with respect
to any documents in any Information of a Party requested hereunder by the other
Party that is subject to such privilege (and any other documents, information,
or materials that are subject to such privilege and may be transferred from or
disclosed by one Party to the other under this Agreement). In addition, the
Parties acknowledge and agree that any discovery by or disclosure to Buyer of
documents, information, or materials that are not related to the Acquired Assets
is inadvertent.

(d) Retention of Records. Except as may otherwise be required by Law or agreed
to in writing by the Parties, each Party shall use reasonable commercial efforts
to preserve, until three (3) years after the Closing Date, all Information in
its possession or control pertaining to the Product Development, as applicable.

(e) Post-Closing Confidentiality.

(i) From and after the Closing, each Party shall hold, and shall cause its
respective Affiliates, auditors, attorneys, financial advisors, bankers and
other consultants and advisors, to hold, in strict confidence all Information
concerning the other Party furnished to it by the other Party or such other
Party’s representatives pursuant to this Agreement or the Confidentiality
Agreement except to the extent that such Information:

(A) is or becomes generally available to the public other than as a result of
any breach of the obligations provided for by this Section 6.1(e);

(B) such Party can demonstrate that such Information was within the possession
of the receiving party prior to it initially being furnished to the receiving
party by or on behalf of the disclosing party; or

 

23



--------------------------------------------------------------------------------

(C) is or becomes available on a non-confidential basis to the receiving party
from a source other than the disclosing party, provided, however, that the
source of such Information did not breach any obligation of confidentiality to
the disclosing party; or

(D) is independently developed by an employee or agent of the receiving party
without knowledge of the Information.

(ii) Each Party shall not release or disclose such Information to any other
Person, except its auditors, attorneys, financial advisors, bankers and other
consultants and advisors, unless compelled to disclose such Information by
judicial or administrative process or by applicable Laws or so as not to violate
the rules of any stock exchange, Law, Order, or regulation of a Governmental
Authority; provided, however, that in the case of disclosure compelled by
judicial or administrative process, the receiving party shall (to the extent
permitted by applicable law) notify the disclosing party promptly of the request
and the documents requested thereby so that the disclosing party may seek an
appropriate protective order or other appropriate remedy; and provided, further,
however, that the receiving party shall use reasonable efforts to avoid and/or
minimize such disclosure.

Section 6.2 Post-Closing Matters.

Within forty-five (45) days after the Closing Date, Seller shall deliver to
Buyer, or otherwise put Buyer in possession or control of, all of the Acquired
Assets of a tangible nature, including documents and data in electronic formats
to the extent that such documents and data are in electronic formats; provided,
however, that Seller shall have one hundred and twenty (120) days to deliver to
Buyer, or otherwise put Buyer in possession or control of, any notes and lab
notebooks included in the Acquired Assets. Notwithstanding the prior sentence,
nothing in this Agreement shall require Seller to physically deliver to Buyer,
or pay for the physical delivery to Buyer of, any Closing Product Materials or
Samples.

Section 6.3 Accrual Payments.

Buyer shall pay when due all amounts due to the Third Parties listed on Schedule
2.2(a) for work performed by or on behalf of such Third Parties under Assigned
Contracts through the Closing, but not invoiced by such Third Parties to Seller
as of the Closing. Upon receiving an invoice from any such Third Party for an
amount to be paid by Buyer pursuant to this Section 6.3, Buyer or Seller, as
applicable, shall promptly send a copy of such invoice to the other Party. Buyer
shall pay to the applicable Third Party any amounts pursuant to this Section 6.3
as such amounts become due and, promptly after any such payment, shall send to
Seller proof of such payment. If, upon receipt of invoices from any such Third
Party (or copies thereof) for work performed through the Closing by or on behalf
of such Third Parties under Assigned Contracts, the aggregate amount required to
be paid by Buyer pursuant

 

24



--------------------------------------------------------------------------------

to this Section 6.3 to such Third Party is greater than the amount set forth on
Schedule 2.2(a) under the column “Accruals” opposite the name of such Third
Party, Seller shall promptly pay to Buyer the amount of such difference. If,
upon receipt of invoices from any such Third Party (or copies thereof) for work
performed through the Closing by or on behalf of such Third Parties under
Assigned Contracts, the aggregate amount required to be paid by Buyer pursuant
to this Section 6.3 to such Third Party is less than the amount set forth on
Schedule 2.2(a) under the column “Accruals” opposite the name of such Third
Party, Buyer shall promptly pay to Seller the amount of such difference.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Press Releases and Announcements.

No Party shall issue any press release or public announcement relating to the
subject matter of this Agreement without the prior written approval of the other
Party, which approval will not be unreasonably withheld or delayed; provided,
however, that either Party may make any public disclosure it believes in good
faith is required by applicable Law, regulation or securities exchange or stock
market rule (in which case the disclosing party shall use reasonable efforts to
advise the other Party and provide it with a copy of the proposed disclosure
prior to making the disclosure for the first time that specific information is
to be disclosed, but shall not be required to do so for any subsequent
disclosure of substantially similar information that has previously been
disclosed).

Section 7.2 No Third Party Beneficiaries.

This Agreement shall inure to the benefit of the Parties and their respective
successors and permitted assigns. Nothing contained in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
Parties any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

Section 7.3 Entire Agreement.

This Agreement (including the documents referred to and incorporated by
reference herein), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement between Buyer and Seller with respect to the
subject matter hereof and supersede any prior agreements or understandings
between Buyer and Seller and any representations or statements made by or on
behalf of Seller or any of its respective Affiliates to Buyer, whether written
or oral, with respect to the subject matter hereof.

 

25



--------------------------------------------------------------------------------

Section 7.4 Succession and Assignment.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. Neither Party may assign any
of its rights or delegate any of its performance obligations hereunder without
the prior written approval of the other Party; provided, however, that either
Party shall have the right to assign this Agreement or any of its rights
hereunder without such approval at any time to any Affiliate of such Party or to
any Person to whom all or substantially all of such Party’s assets are
transferred or in connection with a merger, consolidation or other similar
corporate transaction involving such Party, but only if, in the case of such a
transfer of assets, such Affiliate or Person assumes this Agreement in writing
and agrees to be bound by and to comply with the terms and conditions hereof
applicable to such assigning Party. Any purported assignment of rights or
delegation of performance obligations in violation of this Section 7.4 is void.

Section 7.5 Notices.

All notices, requests, demands, claims and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given, made and received (i) when delivered
personally or by facsimile, (ii) four (4) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid or
(iii) one (1) Business Day after it is sent for next Business Day delivery via a
reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

If to Buyer:

Myriad Pharmaceuticals, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Attention: President

Phone: 801-584-3631

Facsimile: 801-584-3640

Copy to:

Myriad Pharmaceuticals, Inc.

320 Wakara Way

Salt Lake City, Utah 84108

Attention: Legal Department

 

26



--------------------------------------------------------------------------------

If to Seller:

Panacos Pharmaceuticals, Inc.

Attention: Chief Executive Officer

134 Coolidge Avenue

Watertown, MA 02472

Facsimile: 617-923-2276

Telephone: 617-926-1551

Copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Beacon Street

Boston, MA 02108

Attention: Kent A. Coit, Esq.

Phone: (617) 573-4800

Facsimile: (617) 573-4822

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, facsimile, ordinary mail, or electronic mail), but no such
notice, request, demand, claim or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Party notice in the manner herein set forth.

Section 7.6 Amendments and Waivers.

The Parties may mutually amend or waive any provision of this Agreement at any
time. No amendment or waiver of any provision of this Agreement shall be valid
unless the same shall be in writing and signed, in the case of an amendment, by
the Parties, or in the case of a waiver, by the Party against whom the waiver is
to be effective. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.

Section 7.7 Severability.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, Buyer
and Seller agree that the body making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.

 

27



--------------------------------------------------------------------------------

Section 7.8 Expenses.

Except as otherwise specifically provided to the contrary in this Agreement,
each of Buyer and Seller shall bear its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

Section 7.9 Governing Law.

This Agreement and any disputes hereunder shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

Section 7.10 Submission to Jurisdiction.

Each of Buyer and Seller consents and (a) submits to the exclusive jurisdiction
of any state or federal court sitting in the State of Delaware, (b) agrees that
all claims in respect of any action or proceeding seeking to enforce any
provision of, or based on any right arising out of, this Agreement may be heard
and determined only in any such court, (c) waives any claim of inconvenient
forum or other challenge to venue in such court, and (d) agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. Each of Buyer and Seller may make service on the other Party, and each of
Buyer and Seller agrees to accept service, of any summons, complaint or other
initial pleading made in the manner provided for the giving of notices in
Section 7.5. Nothing in this Section 7.10, however, shall affect the right of
any Party to serve such summons, complaint or initial pleading in any other
manner permitted by law.

Section 7.11 Construction.

(a) The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their intent, and no rule of strict
construction shall be applied against any Party.

(b) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

(c) The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

28



--------------------------------------------------------------------------------

(d) Any reference herein to an Article, Section, clause or Exhibit shall be
deemed to refer to an Article, Section, clause, or Exhibit of this Agreement,
unless the context clearly indicates otherwise.

(e) All references to “$” or “Dollars” refer to currency of the United States of
America.

(f) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

Section 7.12 WAIVER OF JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BUYER AND SELLER HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

Section 7.13 Exhibits and Schedules.

The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.

Section 7.14 Counterparts and Facsimile Signature.

This Agreement may be executed in counterparts, each of which shall be deemed an
original but which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signature.

Section 7.15 Transfer and Sales Tax.

(a) Notwithstanding any provisions of Law imposing the burden of such Taxes on
Seller or Buyer, as the case may be, Buyer shall pay all sales, use and transfer
Taxes and all similar governmental charges, if any, upon the sale or transfer of
any of the Acquired Assets hereunder, provided, however, that if Seller is
required by Law to make any such payments or Buyer fails to make such payments
on a timely basis, Seller may pay such amounts to the appropriate Governmental
Authority, and Buyer shall promptly reimburse Seller for any amounts so paid by
Seller. Seller and Buyer shall cooperate with each other and use their
reasonable commercial efforts to minimize such Taxes and charges and each Party
agrees to timely sign and deliver to the other Party such certificates or forms
as may be necessary or appropriate to establish an exemption from (or otherwise
reduce), or file Tax Returns with respect to, such Taxes and to use reasonable
commercial efforts to obtain any certificate or document from any Governmental
Authority as may be necessary to mitigate such Taxes.

 

29



--------------------------------------------------------------------------------

(b) Liability for other Taxes. Seller shall be liable for all Taxes with respect
to the Acquired Assets (i) for any Taxable period that ends on or before the
Closing Date and (ii) with respect to any Taxable period beginning before and
ending after the Closing Date, for the portion of such Taxable period ending on
and including the Closing Date. Except as specifically set forth in Section 7.15
(a), Buyer shall be liable for (i) all Taxes with respect to the Acquired Assets
with respect to any Taxable period beginning after the Closing Date, and
(ii) with respect to any Taxable period beginning before and ending after the
Closing Date, for the portion of such Taxable period beginning after the Closing
Date. In the case of any Taxable period that includes (but does not end on) the
Closing Date, the amount of any Taxes for the portion of such Taxable period
ending on and including the Closing Date shall, in the case of Taxes that are
imposed on a periodic basis and not based on income or receipts (e.g., property
Taxes), be equal to the product of such Taxes attributable to the entire Taxable
period and a fraction, the numerator of which is the number of days in such
Taxable period that elapsed through the Closing Date and the denominator of
which is the number of days in such Taxable period and, in all other cases, be
equal to the amount computed as if such Taxable period ended as of the close of
the Closing Date.

Section 7.16 Bulk Transfer Laws.

The Parties waive compliance with the requirements of any applicable “bulk
sales” laws in connection with the consummation of the transactions contemplated
hereby.

[Signature Page Follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement under seal as
of the date first above written.

 

PANACOS PHARMACEUTICALS, INC. By:  

/s/ Alan W. Dunton

Name:   Alan W. Dunton M.D. Title:   President and Chief Executive Officer
MYRIAD PHARMACEUTICALS, INC. By:  

/s/ Adrian N. Hobden

Name:   Adrian N. Hobden Title:   President

[Asset Purchase Agreement Signature Page]